DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-8 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is over 150 words, is in the form of a patent claim, and is merely a recitation of Claim 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 et seq. recites various forms of the verbs “discharge” and “deposit”, seemingly used interchangeably. This lack of consistency makes the claims unclear and therefore indefinite. Dependent Claims 2-7 are indefinite as depending from and indefinite base claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an information processing device comprising “a data generation unit that generates the shaping data using shape data indicating a three-dimensional shape of the three-dimensional shaped object, wherein the data generation unit is configured to generate, using the shape data, first intermediate data including path information indicating a path along which the discharge unit moves while discharging the shaping material and discharge amount information indicating a discharge amount of the shaping material in the path, generate second intermediate data by changing the first intermediate data such that an amount of the shaping material deposited according to the second intermediate data is larger than an amount of the shaping material deposited according to the first intermediate data and specify a gap region interposed between regions where the shaping material is deposited according to the second intermediate data, and generate the shaping data by changing the first intermediate data or the second intermediate data such that the shaping material is deposited in the specified gap region”. This judicial exception is not integrated into a practical application because the claimed device and its claimed functions only produce shaping data, the intangible, virtual product of the manipulation of data on implied computers. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception such as a discharge unit that discharges a shaping material toward a stage to stack layers, as such tangible, real-world apparatus is not claimed as doing so but only mentioned as a use for the shaping data.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 1 is indicated as having allowable subject matter because the recited claim limitations for a step of generating second intermediate data by changing first intermediate data such that an amount of the shaping material deposited according to the second intermediate data is larger than an amount of the shaping material deposited according to the first intermediate data, and specifying a gap region interposed between regions where the shaping material is deposited according to the second intermediate data, and a further step of generating shaping data by changing the first intermediate data or the second intermediate data such that the shaping material is deposited in the specified gap region, when taken with the claim as a whole, have not been shown or reasonably suggested in the prior art. Dependent Claims 2-7 would be allowable as depending from an indicated-allowable base claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holzwarth et al. (US 20070179657 A1) discloses a method of forming a 3D object using an extrusion-based layered deposition system, the method comprising generating a build path for building a layer of the 3D object, where the build path defines a void region. The method further comprising generating at least one intermediate path in the void region, and generating a remnant path based at least in part on the at least one intermediate path. 
Yang et al. (US 20180264742 A1) discloses a method to acquire the 3D information, generate a plurality of pieces of layer information corresponding to the respective layers of the filamentary molding materials, by slicing the 3D information, generate deposition information used for depositing the filamentary molding material from the layer information, generate gap region information representing a gap region to be formed between the filamentary molding materials based on the deposition information, and generate discharging information for controlling discharge of the filamentary molding material, in accordance with the deposition information and the gap region information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743